DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 10-20 are withdrawn from consideration.

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 15 December 2021.
Applicant's election with traverse of claims 1-9 in the reply filed on 15 December 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner in searching and examining all the claims in Groups I and II, and that it would be inherently necessary to review the same pertinent fields and classes.  This argument has been considered but is not found persuasive.  MPEP §808.02 recites that for purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status of the art, or a different field of search as defined in MPEP 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (US 2015/0166395 A1) in view of Bowden et al. (US 2016/0122229 A1).
Regarding Claim 1:  Marjanovic discloses a thin glass with precision formed through holes (vias), wherein the through holes comprise a an opening in the first surface, and opening in the second surface opposite the first surface, and a waist located between the opening in the first surface and the second surface, a diameter of the waist is 50% to 100% of the diameter of the opening in the first surface or the second surface ([0002], [0009], [0010] and [0157] of Marjanovic).  Marjanovic also discloses that the thin glass can be a variety of glass substrates (e.g. aluminosilicate glass, or borosilicate glass) ([0159] of Marjanovic).  It is also disclosed by Marjanovic that the glass substrate can be an alkali-free glass ([0159] of Marjanovic).  Specifically, Marjanovic provides for --a silicate glass article comprising one or more through glass vias, wherein the through glass via has a first surface diameter (DS1), a second surface diameter (DS2), and a waist diameter (DW), wherein the ratio of DS1/DW is from 1:1 to 2:1 and the ratio of DS2/DW is from 1:1 to 2:1--.
Marjanovic fails to disclose that --the silicate glass article comprises: greater than 75 mol% SiO2; and at least one of: less than 2 mol% P2O5 and less than 12 mol% Al2O3--.
Bowden discloses an alkali-free glass for use in liquid crystal display devices (electronic devices) (abstract and [0001] of Bowden).  Bowden also discloses that the substantially alkali-free glass comprises in mole percent on an oxide basis: SiO2 60-80; Al2O3 5-20; B2O3 0-10; MgO 0-20; CaO 0-20; SrO 0-20; BaO 0-20; and ZnO 0-20 ([0041]-[0049] of Bowden); which overlaps the presently claimed range of --greater than 75 mol% SiO2; and at least one of: less than 2 mol% P2O5 and less than 12 mol% Al2O3-- {instant claim 1}.  Bowden differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bowden, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the alkali-free glass composition substrate of Bowden as the silicate glass article disclosed by Marjanovic in order to have a silicate glass article that comprises --greater than 75 mol% SiO2; and at least one of: less than 2 mol% P2O5 and less than 12 mol% Al2O3--.  One of ordinary skill in the art would have been motivated to have incorporated the alkali-free glass composition substrate of Bowden as the silicate glass See MPEP §2144.07.  (In the instant case, since Marjanovic discloses the use of an alkali-free glass, it would have been obvious to a person skilled in the art to have used the alkali-free glass of Bowden.)
Regarding Claims 2 and 3:  Marjanovic in view of Bowden discloses that the claimed silicate glass article comprises 60 to 80 mol% of SiO2, 0 to 10 mol% B2O3, 5 to 20 mol% Al2O3, 0 to 10 mol% MgO, 0 to 10 mol% CaO, 0 to 10 mol% SrO, 0 to 10 mol% BaO, and 0 to 20 mol% ZnO ([0041]-[0049] of Bowden); which overlaps the presently claimed range of --greater than 75 mol% to 95 mol% SiO2 -- {instant claim 2}, --further comprises 0.5 mol% to 10 mol% Al2O3-- {instant claim 3}.  Bowden differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bowden, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 4:  Marjanovic in view of Bowden discloses that the silicate glass article does not include P2O5 ([0041]-[0049] of Bowden).
Regarding Claim 5:  Marjanovic in view of Bowden discloses that the silicate glass article does not include an alkali metal oxide ([0041]-[0049] of Bowden).
Regarding Claim 8:  Marjanovic in view of Bowden discloses that DS1 and DS2 can be about 89 µm and about 85 µm ([0140] of Marjanovic); which anticipated the claimed the first surface diameter and the second surface diameter is from 10 µm to 100 µm--.  See MPEP §2131.03(I).
Regarding Claim 9:  Marjanovic in view of Bowden discloses that the silicate glass article can have a thickness in the range of about 20 µm to about 3 mm ([0159] of Marjanovic); which overlaps the presently claimed range of --50 µm to 500 µm --.  Marjanovic differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Marjanovic, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (US 2015/0166395 A1) in view of Kiczenski et al. (US 2015/0051061 A1).
Regarding Claim 1:  Marjanovic discloses a thin glass with precision formed through holes (vias), wherein the through holes comprise a an opening in the first surface, and opening in the second surface opposite the first surface, and a waist located between the opening in the first surface and the second surface, a diameter of the waist is 50% to 100% of the diameter of the opening in the first surface or the second surface ([0002], [0009], [0010] and [0157] of Marjanovic).  Marjanovic also discloses that the thing glass can be a variety of glass substrates (e.g. aluminosilicate glass, or borosilicate glass) ([0159] of Marjanovic).  Specifically, Marjanovic provides for --a silicate glass article comprising one or more through glass vias, wherein the through glass via has a first surface diameter (DS1), a second surface diameter (DS2), and a waist diameter (DW), wherein the ratio of DS1/DW is from 1:1 to 2:1 and the ratio of DS2/DW is from 1:1 to 2:1--.
Marjanovic fails to disclose that --the silicate glass article comprises: greater than 75 mol% SiO2; and at least one of: less than 2 mol% P2O5 and less than 12 mol% Al2O3--.
Kiczenski discloses a glass composition for use in glass articles used in electronic devices ([0003] and [0005] of Kiczenski).  Kiczenski also discloses the glass composition as comprising about 60 mol % to about 75 mol % SiO2, about 2 mol % to about 11 mol % Al2O3, 0 mol % to about 11 mol % B2O3, 0 mol % to about 1 mol % Na2O, about 1 mol % to about 18 mol % K2O, 0 ml % to about 7 mol % MgO, 0 mol % to about 9 mol % CaO, about 1 mol % to about 8 mol % SrO, 0 mol % to about 4 mol % BaO, and about 3 mol % to about 16 mol % R'O, wherein R'O comprises the mol % of MgO, CaO, SrO, and BaO in the composition ([0008] and [0038] of Kiczenski).  It is also taught by Kiczenski that the composition consists essentially of the components listed above along with greater than 0 mol % to about 3 mol % of ore or more of SnO2, Fe2O3, and ZrO2, and from 0 to about 3 mol % of one or more of TiO2, MnO, ZnO, Nb2O5, MoO3, Ta2O5, WO3, ZrO2, Y2O3, La2O3, HfO2, CdO, CeO2, Fe2O3, F -, Cl -, Br -, or I - ([0014], [0015], and [0038] of Kiczenski).
Kiczenski teaches about 60 mol% to about 75 mol% of SiO2, 0 mol% to about 11 mol% B2O3, about 2 mol% to about 11 mol% Al2O3, 0 mol% to about 1 mol% Na2O, about 1 mol% to about 18 mol% K2O, 0 mol% to about 7 mol% MgO, about 3 mol% to about 16 mol% R'O, greater than 0 mol% to about 3 mol% SnO2, and 0 mol% to about 3 mol% ZnO; which overlaps the presently claimed range of --greater than 75 mol% SiO2; and at least one of: less than 2 mol% P2O5 and less than 12 mol% Al2O3-- {instant claim 1}.  Kiczenski sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kiczenski, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the glass composition substrate of Kiczenski as the silicate glass article disclosed by Marjanovic in order to have a silicate glass article that comprises --greater than 75 mol% SiO2; and at least one of: less than 2 mol% P2O5 and less than 12 mol% Al2O3--.  One of ordinary skill in the art would have been motivated to have incorporated the glass composition substrate of Kiczenski as the silicate glass article disclosed by Marjanovic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, since both silicate glass of Kiczenski and Marjanovic are used for substrates in electronic applications, it would have been obvious to a person skilled in the art to have used the glass of Kiczenski as the substrate of Marjanovic.)
Regarding Claim 4:  Marjanovic in view of Kiczenski discloses that the silicate glass article does not include P2O5 ([0008], [0014], [0015], and [0038] of Kiczenski).  (In the instant case, the "consist essentially of" language found in [0015] precludes the presence of P2O5
Regarding Claims 2, 3, 6, and 7:  Marjanovic in view of Kiczenski discloses that the claimed silicate glass article comprises about 60 mol% to about 75 mol% of SiO2, 0 mol% to about 11 mol% B2O3, about 2 mol% to about 11 mol% Al2O3, 0 mol% to about 1 mol% Na2O, about 1 mol% to about 18 mol% K2O, 0 mol% to about 7 mol% MgO, about 3 mol% to about 16 mol% R'O, greater than 0 mol% to about 3 mol% SnO2, and 0 mol% to about 3 mol% ZnO ([0008], [0014], [0015], and [0038] of Kiczenski); which overlaps the presently claimed range of --greater than 75 mol% to 95 mol% SiO2 -- {instant claim 2}, --further comprises 0.5 mol% to 10 mol% Al2O3-- {instant claim 3}, --greater than 75 mol% to 95 mol% SiO2, 1 mol% to 13 mol% of at least one alkali metal oxide, 1 mol% to 10 mol% of at least one alkaline earth metal oxide, 1 mol% to 10 mol% Al2O3, 0 mol% to 10 mol% B2O3, 0.01 mol% to 4 mol% ZnO, and 0 mol% to 0.5 mol% SnO2-- {instant claim 6}, and --greater than 75 mol % to 85 mol% SiO2, 1 mol% to 10 mol% Al2O3, 8 mol% to 13 mol% Na2O, K2O, or a combination thereof, 2 mol% to 8 mol% MgO, and 0.01 mol% to 0.5 mol% SnO2-- {instant claim 7}.  Kiczenski differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kiczenski, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 8:  Marjanovic in view of Kiczenski discloses that DS1 and DS2 can be about 89 µm and about 85 µm ([0140] of Marjanovic); which anticipated the claimed the first surface diameter and the second surface diameter is from 10 µm to 100 µm--.  See MPEP §2131.03(I).
Regarding Claim 9:  Marjanovic in view of Kiczenski discloses that the silicate glass article can have a thickness in the range of about 20 µm to about 3 mm ([0159] of Marjanovic); which overlaps the presently claimed range of --50 µm to 500 µm --.  Marjanovic differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Marjanovic, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781